Luke, J.
J. L. Tillman sued the defendant, alleging that while a minor he entered into a contract with the defendant for the purchase of certain property, under the terms of which he paid during minority a certain sum' of money, and that at the time of filing his suit he had reached majority; and, disaffirming the alleged contract, he prayed a judgment for the money so paid the defendant for the purchase of the property. Upon the issue raised by the *342pleadings and the evidence, which was in conflict as to the making of the alleged contract, the jury, as was their right, found the issues of fact with the defendant. Their finding has the approval of the trial judge.
The special ground of the motion for a new trial, assigning error upon an excerpt from the charge of the court, in the light of the entire charge and the issues raised by the pleadings and evidence, is without merit. The trial of the case was without error, and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.